Citation Nr: 0707659	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During service, in January 1970, while the veteran was being 
treated for an unrelated medical problem, it was noted that 
the veteran had previously been in an altercation in Vietnam 
which resulted in a skeletal fracture of the left leg.  The 
veteran was separated from service in March 1970.  In an 
April 1970 examination, it was noted that the veteran had a 
scar on his left ankle and on his right temple.  At that 
time, the veteran reported that he had sustained such 
injuries in an altercation with a group of assailants in 
Vietnam.  The veteran reported that he had been hospitalized 
for one week, and his leg casted for the next seven weeks.  
In a July 1970 Administrative Decision, it was noted that the 
veteran stated that in December 1968, while on leave, the 
veteran was attacked by Vietnamese Rangers, which resulted in 
a broken ankle and a knife cut to the forehead.  VA 
determined that the injuries received in December 1968 were 
not the result of the veteran's own willful misconduct.  
Service connection was established for the residuals of such 
injuries by rating decision dated in July 1970.

In the May 2005 statement of the case, the RO stated that the 
veteran's claim of an attack by Vietnam Rangers was 
essentially supported by the 1970 VA Administrative Decision 
that injuries received in Vietnam were not the result of the 
veteran's own willful misconduct, and granted service 
connection for the veteran's injuries.  The RO also noted 
that the veteran had a military combat occupational 
specialty.  The RO conceded that the veteran had combat and 
personal attack as stressors.  The RO also noted that VA 
outpatient treatment records showed provisional diagnoses of 
PTSD, and thus, scheduled the veteran for examination which 
was accomplished in May 2005.  

The Board notes that post-service medical records reflect 
that in January 2004, the veteran received psychiatric 
treatment.  It initially indicated that he probably had PTSD.  
PTSD was diagnosed by a Readjustment Counseling Therapist.  
Thereafter, the veteran received further VA treatment.  The 
diagnosis was rule out PTSD.  In June 2004 and thereafter, a 
physician's assistant diagnosed PTSD.  

In May 2005, the veteran was afforded a VA psychiatric 
examination by a psychologist to determine if the veteran had 
PTSD.  Extensive testing was performed.  The psychologist 
opined that the veteran was credible and that his claimed 
stressor, the December 1968 attack was credible and 
confirmed, generally, in the record.  The psychologist 
indicated that certain testing was indicative of PTSD, but 
that the veteran did not meet the DSM IV criteria for a 
diagnosis.  In his assessment, the psychologist stated that 
the veteran "may in fact have PTSD and is effectively self-
medicating it.  Certainly his stressor is sufficient to cause 
PTSD but at this point we do not know and does meet the 
critical criteria for the diagnosis."  The medical opinion 
summary was that the veteran does not have PTSD.

Thus, there is a conflict in the medical report.  The 
psychologist indicated that the criteria were not met, but 
then stated that they were met.  He indicated that the 
veteran might currently have PTSD and then concluded that the 
veteran did not have PTSD.  

Speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An 
award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102 (2006); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In light of the foregoing, the veteran should be afforded a 
VA psychiatric examination by a psychiatrist.  The 
psychiatrist should determine whether it is more likely than 
not, less likely than not, or at least as likely as not that 
the veteran has PTSD.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, VCAA notice was not issued with regard 
to Dingess/Hartman.  As this case is being remanded, the 
veteran should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with Dingess/Hartman v. 
Nicholson, supra.  

2.  Schedule the veteran for a VA 
psychiatric examination by a 
psychiatrist.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The psychiatrist should review the claims 
folder prior to examination.  The 
psychiatrist should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that the veteran has PTSD.  If the 
veteran has PTSD, the psychiatrist should 
state the stressor upon which the 
diagnosis is based.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


